Citation Nr: 1435366	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-37 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for paraplegia with loss of bowel and bladder functions secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Steadman Shealy, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1989 and from August 1991 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A January 2012 rating decision denied the Veteran's claim of entitlement to a temporary total rating for convalescence for left ankle treatment pursuant 38 C.F.R. § 4.30.  In August 2012 the Veteran filed a notice of disagreement with the decision, and a statement of the case was issued in May 2014 which continued the denial.  The Veteran has not submitted a substantive appeal as to the left ankle issue.

FINDING OF FACT

A private psychiatrist has essentially linked the Veteran's December 1993 automobile accident to his service-connected PTSD.

CONCLUSION OF LAW

Service connection for paraplegia with loss of bowel and bladder functions is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable Board decision below to grant the claim, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran has been granted service connection for PTSD, rated as 100 percent disabling, effective September 2004.

Records reveal that in December 1993 the Veteran was the operator of an automobile that was involved in a one-vehicle accident that resulted in the Veteran's paraplegia with loss of bowel and bladder functions.  The Veteran asserts that his PTSD caused or contributed to the December 1993 vehicle accident.

A December 1993 Arkansas State Police report indicates that the Veteran had been operating a motor vehicle at an excessive speed before losing control of the vehicle and ending up in a ditch.  The report noted that there were no adverse weather or road conditions at the time of the accident, which was noted to be at approximately 4 pm.

A December 1993 to January 1994 private hospital discharge summary noted a discharge diagnosis that included multiple fractures of the thoracic spine with functional spinal cord transection and traumatic brain injury.

In support of his claim the Veteran has submitted multiple statements from friends, family, service comrades, and even an ex-girlfriend that observed that the Veteran had undergone significant behavioral changes upon his return to the United States following his August 1991 to December 1991 service in the Persian Gulf.  In particular, the statements noted that the Veteran would easily become very moody and angry, traits that he had seldom exhibited prior to his service in the gulf.  As noted in his mother's statement, his family had "overlooked this behavior [referencing incidents when the Veteran would explode in anger] hoping that [the Veteran] would calm down and return to his old self."  A longtime friend noted that the Veteran was constantly in turmoil, especially as it pertained to relationships with his family and girlfriends.  In a statement dated in February 2006, an ex-girlfriend noted that the Veteran had changed since his return from overseas and had started to become a very angry person who would go from job to job and girlfriend to girlfriend.  Multiple individuals have confirmed that on the very day, indeed, at the very moment of the December 1993 accident, the Veteran was in the midst of an angry rage over an up and down relationship with his latest girlfriend.

In a statement dated in January 2006, RC indicated that she had met the Veteran through her husband and had known him for 20 years or so.  RC stated that among her husband's friends, the Veteran, who was a frequent visitor to RC's home, had been the easiest to be around.  When the Veteran returned from the Persian Gulf, however, RC and her husband began to notice that the Veteran seemed different.  The Veteran, according to RC, would become more agitated and "wasn't able to handle anything that upset him."  While in the past he would just brush off or laugh off certain situations, the Veteran would now "go off, cursing and being out of control."  RC then stated, in pertinent part, as follows:

The night before [the Veteran's] car wreck, he came to the house because his [girlfriend] and he had an argument and he wanted to hang out with [RC's husband] and get away from her for awhile.  He talked all night about her and the whole situation.  I knew deep down that this relationship wasn't doing [the Veteran] any good.

The day of his wreck [the girlfriend] called and wanted me to meet her for lunch.  She was asking about him and why he came to the house and so on.  I told her that I thought she needed to give [the Veteran] some space and to please cool off for awhile.  Well, after we both went back to work, she called Scott at my house and started another fight with him.  He left the house very angry and wrecked a couple miles down the road.

In a statement received in September 2012 a private psychiatrist, after reviewing the Veteran's pertinent medical history, stated that it was "reasonable to rule" that the Veteran's December 1993 automobile accident was a result of his PTSD.

Based on the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports a grant of service connection for paraplegia with loss of bowel and bladder functions.  The December 1993 accident report clearly indicates that excessive speed was the cause of the accident, and statements in the claims file indicate that the Veteran was in the midst of an episode of anger at the time of the accident.  The anger episode itself stemmed from a relationship problem the Veteran was having with his girlfriend.  It is clear from the record that anger and relationship problems are symptoms that have been attributed to the Veteran's PTSD.  In this regard, the Board notes that records such as a November 2003 and September 2004 VA PTSD treatment record have noted relationship difficulties and failures as some of the Veteran's Axis IV stressors.  Further, and as noted, a private psychiatrist has essentially linked the December 1993 vehicle accident to the Veteran's PTSD.

While a May 2008 VA examiner stated that the Veteran's paraplegia was not related to his PTSD, the VA examiner did not discuss whether the Veteran's PTSD had caused or contributed to his December 1993 automobile accident.  On the other hand, the Veteran's private psychiatrist did discuss the role of the Veteran's PTSD in the accident, and based his assessment on a thorough review of the Veteran's medical history and other pertinent records.  In fact, the Board notes that the September 2012 private psychiatrist's letter contained "corrections" to some of the other records in the file.  This adds probative value to the opinion as it signifies to the Board that the Veteran's private psychiatrist's review of the record was very thorough.

In addition to the private psychiatrist's opinion, the Board is unable to overlook the numerous statements submitted by those that knew the Veteran before and after his active service that indicated that the Veteran was easily susceptible to fits of anger.  As noted, the statements confirmed that the Veteran was even in the midst of such an episode at the time of the December 1993 accident. 

The Board recognizes that the Veteran was not service-connected for PTSD until 2004; however, while this may impact the downstream issue of the effective date for any disabilities service-connected on a secondary basis, because the evidence supports that he had PTSD at the time of the 1993 accident, he is currently service-connected for PTSD, and that he has current residuals of the accident in the form of paraplegia with loss of bowel and bladder functions, the Board finds that the fact that he was not service-connected for PTSD in 1993 is not fatal to his claim.  See generally Delisio v. Shinseki, 25 Vet.App. 45, 54-55 (2011) (finding that pursuant to 38 C.F.R. § 3.310 the relationship between a claimant's condition and service may be established through a causal chain of diseases or disabilities, and rejecting the argument that a claimant must file a claim explicitly for the causal disease or disability to establish entitlement to secondary service connection for the claimed condition as incompatible with the "veteran-friendly" and nonadversarial, administrative claims system). 

In sum, service connection for paraplegia with loss of bowel and bladder functions secondary to service-connected PTSD is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for paraplegia with loss of bowel and bladder functions secondary to service-connected PTSD is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


